DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
	Claim rejections based on prior art

		Applicant's arguments filed 10/22/2021 with respect to claims 1-19 have been fully considered but are not persuasive.
With respect to claim language “a constraint condition of each group”, see paragraph 0031 of Lloyd, which discloses, “in 306, current configuration information and accessibility information for each of the first plurality of target devices may be received” and paragraph 0032 of Lloyd, which discloses “a second plurality of target devices of the set of target devices for which the update is valid may be determined based on the received current configuration information, the accessibility information, and the stored configuration information”. Therefore, paragraphs 0031 and 0032 teach a current configuration information and accessibility information, a constraint condition, for multiple groups of target devices. Note, Applicant’s claim language doesn’t recite multiple constraint conditions for multiple groups.
With respect to claim language “selecting the nodes in a first batch for upgrading in parallel from the groups based on the constraint condition of each group”, Examiner is interpreting this limitation to recite that multiple devices in a first group are upgraded/updated simultaneously based on the constraint condition of the first group; therefore, see paragraph 0032 and paragraph 0048 of Lloyd, which discloses “In other words, a first group may be updated concurrently, then a second group may be updated concurrently, and so forth”. Note, Applicant’s claim language doesn’t recite upgrading only some devices of a group. 
wherein each of the groups comprises a portion of the plurality of the nodes that are unsuitable to be restarted simultaneously”, Examiner is interpreting this limitation to recite that multiple groups are not restarted/updated simultaneously; therefore, see paragraph 0048, which discloses “In other words, a first group may be updated concurrently, then a second group may be updated concurrently, and so forth. In further embodiments, two or more of the groups may be updated concurrently, e.g., one group of devices may be updated concurrently while another group of devices is also updated concurrently”. See also paragraph 0034 teaching reboot/restart as part of update.

OBJECTIONS TO THE CLAIMS


	Claims 13, 15, 17 and 19 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	
	As per claims 13, 15, 17 and 19, the phrase ‘can be’ is intended use language and is a bit confusing because it’s not clear if the action will ever actually takes place. Correction is needed.
	
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


1.         Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloyd et al. (US pub. 2017/0141968), hereinafter, “Lloyd”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1, 4, 7 and 10, Lloyd discloses an upgrade management method in a storage system comprising a plurality of nodes (electronic devices 120 of fig. 2), the plurality of the nodes being divided into groups; the method comprising: obtaining, by a scheduling node (configuration device 100 of fig. 2, as disclose in paragraphs 0029 and 0031) in the storage system, a constraint condition (current configuration information and accessibility information, as discloses in paragraph 0031) of each group (see paragraph 0031, which discloses, “in 306, current configuration information and accessibility information for each of the first plurality of target devices may be received, e.g., over the network. In one embodiment, the current configuration information and accessibility information may be received from the electronic devices, e.g., in response to a request by the device 100. In another embodiment, the current configuration information and accessibility information may be received from a database, e.g., over a network, where the database is current, i.e., stores the current configuration information and accessibility information for each of the first plurality of target devices”), wherein the constraint condition comprises a maximum quantity of the nodes in a corresponding group that are allowed to be upgraded in parallel (see paragraph 0032, which discloses “a second plurality of target devices of the set of target devices for which the update is valid may be determined based on the received current configuration information, the accessibility information, and the stored configuration information” and paragraph 0048, which discloses “in embodiments where updates are initiated (or performed) concurrently, a level of concurrency may be specified, e.g., based on available resources of the configuration device, the number of devices to update, network conditions, etc., e.g., updates of groups of (approximately) n devices may be initiated at a time, i.e., concurrently. In other words, the specified level of concurrency may include the number of devices to update concurrently. Note that the devices in such specified groups (numbers) of devices may be respectively updated concurrently, whereas the groups may be respectively updated sequentially”); selecting, by the scheduling node, the nodes in a first batch for upgrading in parallel from the groups based on the constraint condition of each group (see paragraph 0032 and paragraph 0048, which discloses “In other words, a first group may be updated concurrently, then a second group may be updated concurrently, and so forth”); and sending, by the scheduling node, an upgrade instruction to the nodes in the first batch (see paragraphs 0034 and 0048).

3.         As per claims 2, 5 and 8, Lloyd discloses “The method according to claim 1” [See rejection to claim 1 above], wherein the nodes in a group have a same function or belong to a same physical area (see paragraph 0030).

claims 3, 6, 9 and 11, Lloyd discloses selecting, by the scheduling node, the nodes in a second batch for upgrading in parallel from the groups based on the constraint condition of each group; and sending, by the scheduling node, an upgrade instruction to the nodes in the second batch (see paragraphs 0032, 0034 and 0048). 

5.         As per claims 12, 14, 16 and 18, Lloyd discloses wherein each of the groups comprises a portion of the plurality of the nodes that are unsuitable to be restarted simultaneously (Examiner is interpreting this limitation to recite that multiple groups are not restarted/updated simultaneously; therefore, see paragraph 0048, which discloses “In other words, a first group may be updated concurrently, then a second group may be updated concurrently, and so forth. In further embodiments, two or more of the groups may be updated concurrently, e.g., one group of devices may be updated concurrently while another group of devices is also updated concurrently”. See also paragraph 0034 teaching reboot/restart as part of update).

6.         As per claims 13, 15, 17 and 19, Lloyd discloses wherein the constraint condition of each group (a first plurality of devices, as discloses in paragraph 0032) specifies a number of nodes (a subset, second group, of the first plurality of devices, as discloses in paragraph 0032) of each group that can be (note, ‘can be’ is intended use language; it’s not clear if the action will ever actually takes place) restarted simultaneously (see paragraph 0032 and paragraph 0048, which discloses “In other words, a first group may be updated concurrently, then a second group may be updated concurrently, and so forth”. See also paragraph 0034 teaching reboot/restart as part of update), the number of nodes being less than a total number of nodes in each group (see paragraph 0032, which discloses a ‘subset’).

CLOSING COMMENTS
Conclusion
    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):

	a(1) CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-19 have received a final action on the merits.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

   b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 

IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Ernest Unelus/
Primary Examiner
Art Unit 2181